Citation Nr: 1417052	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  06-34 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for a right little finger disability.  

5.  Entitlement to service connection for a right middle and ring finger disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to February 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2008, the Veteran testified before a Veterans Law Judge (VLJ) at a Central Office hearing; a copy of the transcript is associated with the claims file.  The VLJ who conducted the hearing is no longer employed by the Board.  The Board recognizes that the law requires the VLJ who conducts a hearing to participate in any decision made on the appeal.  38 U.S.C.A. § 7101(c); 38 C.F.R. § 20.707.  In this case, the Veteran was notified that the VLJ who conducted his hearing was no longer employed by the Board in a February 2013 letter.  He was offered the opportunity to have a new hearing.  Subsequently, in February 2013, the Veteran responded that he did not desire a new hearing.  Thus, the Board will proceed with adjudication of the matters on appeal without additional hearing testimony.  

The case was previously before the Board in September 2008 and July 2009 when it was remanded for additional development.  

In April and September 2013, the Board requested the opinions of medical specialists from the Veterans Health Administration (VHA).  The requested opinions were received in August and November 2013, and in December 2013, the Board informed the Veteran that it had requested specialists' opinions in conjunction with the adjudication of his appeal, provided him a copy of the opinions, and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In December 2013, the Veteran indicated that he had no additional evidence submit and wished to proceed with the adjudication of his appeal.  


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during active duty service.  

2.  The Veteran's current lower back disability had its onset during active duty service.  

3.  The Veteran's current right knee disability had its onset during active duty service.  

4.  The Veteran's current left knee disability had its onset during active duty service.  

5.  A preponderance of the evidence is against a finding that any current right little finger disability is related to the Veteran's service or to any event or injury therein.  

6.  A preponderance of the evidence is against a finding that any current right middle and ring finger disability is related to the Veteran's service or to any event or injury therein.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  
2.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

3.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

4.  The criteria for service connection for a right little finger disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  

5.  The criteria for service connection for a right middle and ring finger disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With respect to the lower back, right and left knee claims in this appeal, the decision below grants entitlement to service connection for the claims.  As this is a full grant of the benefits sought with respect to these issues, no further discussion of VCAA is necessary.  The discussion below pertains only to the issues of entitlement to service connection for right little, middle and ring finger disabilities, which are denied in the decision below.  

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VCAA notice was provided in July 2004 and the RO initially denied the claims in September 2004.  He was also sent additional notification via March 2006 and October 2008 letters.  His claims were last adjudicated via an August 2012 supplemental statement of the case which "cures" the timing problem associated with inadequate notice or the lack of complete notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of these claims.  See December 2013 Medical Opinion Response Form.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.   The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA-authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records and all identified, available and authorized post-service treatment records have been requested or obtained, including records from the Social Security Administration (SSA).  Accordingly, all available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  

The Veteran was afforded a VA examination in August 2006, December 2008, October 2011, and in April 2013 the Board sought an advisory medical opinion from the VHA; such opinion was secured in August 2013.  As the October 2011 and August 2013 opinions were based upon an accurate understanding of the right little, middle and ring finger disabilities at issue, as well as the Veteran's documented medical history, based upon review of his claims file, the Board finds that they are adequate for purposes of deciding his claims for service connection for right little, middle and ring finger disabilities decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.  

The Veteran was also provided with a hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ solicited information from the Veteran so that he was able to provide an account as to the onset and symptomatology of his disabilities, as well as identify any treatment providers for his disabilities.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.  

B. Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in VA's electronic data storage system with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Low Back Disability

The Veteran contends that while he was in Vietnam, he jumped out of airplanes on numerous occasions, in combat situations, which caused him to injure his lower back, and that he developed pain.  

The Veteran's DD Form 214 shows that his decorations and awards include the Combat Infantryman Badge and the Parachute Badge.  Hence, he is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b).  

The Veteran's service treatment records are silent for complaints, finding, treatment or diagnosis relating to his lower back.  On January 1971 service separation examination, the Veteran's spine was normal on clinical evaluation, and he denied back trouble of any kind.  

Post-service treatment records include a December 2001 MRI of the lumbar spine that revealed moderate lateral recess and foraminal stenosis at L5-S1 due to degenerative disc and facet disease.  

VA treatment records note the Veteran's complaint of chronic lower back pain as early as February 2003.  

In an October 2004 private medical statement from M. Dobyns, M.D., P.A., it was stated that the Veteran had been her patient for 20 years.  It was opined that the Veteran suffered from back pain which began in the military.  In a February 2005 letter, M. Dobyns, M.D., P.A., opined that the Veteran's arthritis and disability were related to his repeated traumatic experiences in the military.  

On December 2008 VA examination, the Veteran was diagnosed with recurrent low back pain and degenerative joint disease.  It was opined that any attribution of the claimed disabilities to military service would be purely speculative.  

On October 2011 VA examination, the Veteran was diagnosed with degenerative disc disease of the lumbar spine.  It was opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as the Veteran on discharge did not have any complaints of back pain.  

In September 2013, due to the conflicting medical opinions of record, the Board sought an advisory medical opinion from the VHA.  In a November 2013 letter, it was opined that, assuming the Veteran was injured during service doing parachute jumps, it is at least as likely as not that the current injury to the lower back is related to the multiple jumps he had while serving as a paratrooper.  The medical expert indicated that the probability of his opinion was 50 percent or better.  

After a review of the evidence of record, the Board finds that service connection for a low back disability is warranted.  In this regard, the Board finds the November 2013 VHA medical advisory opinion, in combination with the October 2004 and February 2005 statements from M. Dobyns, M.D., P.A., and the Veteran's credible lay statements, to be the most probative evidence of record.  The Board finds the December 2008 and October 2011 VA examination opinions to be entitled to less probative value because the December 2008 examiner was unable to provide an opinion regarding the etiology of the Veteran's low back disability without resorting to speculation, and the October 2011 VA opinion was provided without an adequate rationale for the conclusion reached.  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court held that, when a VA medical examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, that statement is (in and of itself) a medical opinion that must be supported by explanation of rationale; and it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  

What the Board is left with is the November 2013 VHA medical advisory opinion.  This opinion found that conceding multiple parachute jumps during service and injury therein, the Veteran's current low back disability was related to his service and the parachute jumps during service.  The opinion was provided by a medical expert competent to provide such an opinion, with a review of the claims file.  The opinion is supported by the October 2004 and February 2005 opinions of M. Dobyns, M.D., P.A. In addition, post-service VA and private treatment records include multiple instances wherein the Veteran reported his lower back pain began during service.  See, e.g., March 2003 Washington VA Medical Center report; January 2011 SSA Pain Questionnaire.  VA treatment records further show continued complaints of lower back pain.  The record also includes the Veteran's statements that he has had lower back pain since service.  

Based on the foregoing, the Board finds, resolving all reasonable doubt in the Veteran's favor, that the evidence shows that the Veteran's low back disability had its onset during service.  

Right and Left Knee Disability

Similar to his low back disability claim, the Veteran contends that while he was in Vietnam, he jumped out of airplanes on numerous occasions, in combat situations, which caused him to injury his right and left knees, and that he developed pain.  

As noted above, the Veteran is entitled to the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b) (due to receipt of the Combat Infantryman Badge).

In September 1970, the Veteran was treated for a left knee injury while playing football; x-rays revealed moderate soft tissue swelling over the lateral aspect of the left knee.  The impression was a partial tear of the lateral collateral ligament.  In a follow-up evaluation in September 1970, it was noted that the left knee had full range of motion and that there was no pain or tenderness over the lateral ligament.  On January 1971 service separation examination, the Veteran's lower extremities were normal on clinical evaluation, and he denied arthritis or rheumatism, bone, joint, or other deformity, or "trick" or locked knee.  

Post-service treatment records include an April 1999 left knee x-ray that found degenerative changes on the medial aspect of the joint space.  July 2003 MRI of the knees found, inter alia, mild tricompartmental degenerative disc disease of the right knee with a partially macerated torn medial meniscus, and mild to moderate degenerative changes of the left knee and torn anterior cruciate ligament.  

VA treatment records note the Veteran's complaint of bilateral knee pain as early as March 2003.  

In an October 2004 private medical statement from M. Dobyns, M.D., P.A., it was stated that the Veteran had been her patient for 20 years.  It was opined that the Veteran suffered from intractable knee pain which began in the military.  In a February 2005 letter, M. Dobyns, M.D., P.A., opined that the Veteran's arthritis and disability were related to his repeated traumatic experiences in the military.  

On December 2008 VA examination, the Veteran was diagnosed with recurrent bilateral knee pain and degenerative joint disease.  It was opined that any attribution of the claimed disabilities to military service would be purely speculative.  

On October 2011 VA examination, the Veteran was diagnosed with bilateral knee degenerative joint disease.  It was opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as the Veteran on discharge did not have any complaints of knee pain.  

In September 2013, due to the conflicting medical opinions of record, the Board sought an advisory medical opinion from the VHA.  In a November 2013 letter, it was opined that, assuming the Veteran was injured during service doing parachute jumps, it is at least as likely as not that the current injury to the right and left knees is related to the multiple jumps he had while serving as a paratrooper.  The medical expert indicated that the probability of his opinion was 50 percent or better.  
After a review of the evidence of record, the Board finds that service connection for right and left knee disabilities is warranted.  In this regard, the Board finds the November 2013 VHA medical advisory opinion, in combination with the October 2004 and February 2005 statements from M. Dobyns, M.D., P.A., and the Veteran's credible lay statements, to be the most probative evidence of record.  The Board finds the December 2008 and October 2011 VA examination opinions to be entitled to less probative value because the December 2008 examiner was unable to provide an opinion regarding the etiology of the Veteran's right and left knee disabilities without resorting to speculation, and the October 2011 VA opinion was provided without an adequate rationale for the conclusion reached.  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court held that, when a VA medical examiner states that no conclusion as to etiology or diagnosis can be reached without resorting to speculation, that statement is (in and of itself) a medical opinion that must be supported by explanation of rationale; and it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  

What the Board is left with is the November 2013 VHA medical advisory opinion.  This opinion found that conceding multiple parachute jumps during service and injury therein, the Veteran's current right and left knee disabilities were related to his service and the parachute jumps during service.  The opinion was provided by a medical expert competent to provide such an opinion, with a review of the claims file.  The opinion is supported by the October 2004 and February 2005 opinions of M. Dobyns, M.D., P.A. In addition, post-service VA and private treatment records include various instances wherein the Veteran reported his bilateral knee pain began during service.  See, e.g., February 2005 Viener & Thomas Orthopedics, P.A., report; January 2011 SSA Pain Questionnaire.  VA treatment records further show continued complaints of bilateral knee pain.  The record also includes the Veteran's statements that he has had bilateral knee pain since service.  

Based on the foregoing, the Board finds, resolving all reasonable doubt in the Veteran's favor, that the evidence shows that the Veteran's right and left knee disabilities had their onset during service.  
Right Little, Middle and Ring Finger Disabilities

The Veteran asserts that he "crushed" his right hand during service, and that the fingernail from his middle finger was ripped off during service.  

The Veteran's service treatment records show that in October 1967, he sought treatment for a finger on his right hand (the finger unclear) because the nail was off; the finger was cleaned.  In June 1970, the Veteran had a recurrent baseball fracture of the right little finger; x-rays revealed a chip fracture involving the distal phalanx of the right little finger, with minimal separation of the fracture fragments.  The finger was placed in a splint and the Veteran was told to return in a week.  In July 1970, the splint was removed and there was still some swelling of the finger with slight flexion of the distal interphalangeal joint.  On January 1971 service separation examination, the Veteran denied arthritis or rheumatism, or bone, joint, or other deformity.  The Veteran's upper extremities were normal on clinical evaluation.  The Veteran has reported that he has had chronic pain and problems with his right little, middle and ring fingers since service.  

In March 2006 correspondence, the Veteran's spouse stated that the Veteran's skin and flesh were torn off his right middle finger during service, and that the fingernail of the right middle finger was ripped off.  She stated that the doctor could not say whether the nail would grow back.  She further related that the injury caused the Veteran a lot of pain.  Currently, the nail has a mark down the middle and splits after a certain length.  

On August 2006 VA examination, it was noted that there was discoloration across the proximal interphalangeal joint of the right hand, but that grip strength was normal.  The function of the hand was perfectly normal, with the ability to fully flex and extend the fingers.  The main complaint was aching and pain of the hand with use.  There was no swelling, and the hand was noted to be stable.  X-rays of the right hand showed degenerative joint disease of the first metacarpophalangeal joint.  

In a March 2008 letter by G. Becker, LCSW-C, it was noted that she has been the Veteran's counselor since 2005.  The Veteran has repeatedly mentioned problems with his hands and that his fingers were crushed and badly scraped in an accident during active service.  It was opined that based on the severity of the injury, the Veteran was going to experience problems later in life, which has occurred.  She further stated that the Veteran has lived with chronic pain, numbness, stiffness, and loss of full range of motion and full use in his hands for many years.  

At the June 2008 hearing, the Veteran testified that he fractured his right little finger during active service, and that the condition is the same presently as it was on separation.  He also testified that he had the skin ripped off of his right middle and ring fingers during active service.  

On December 2008 VA examination, the examiner stated that the Veteran had a soft tissue injury on the dorsal middle and ring fingers in 1968 and that the fingers were placed in a splint.  Currently, the Veteran has occasional pain in the area; he denied any treatment.  It was also noted that the Veteran fractured his right little finger playing football, and that it was treated with a splint and healed.  Over the years, he has had recurrent pain in the distal interphalangeal joint, but no weakness, fatigability, decreased endurance or incoordination.  On physical examination, there was increased bony prominence of the distal interphalangeal joint and the proximal interphalangeal joint of the right little finger, with some tenderness to palpation and a 25 degree palmar flexion deformity of the distal interphalangeal joint.  In regards to the right middle and ring fingers, there was no soft tissue abnormality, or weakness, fatigability, decreased endurance or incoordination.  There was also no pain with repetitive motion.  X-rays of the right hand revealed some degenerative disc/joint disease of the distal interphalangeal joint of the little finger.  It was opined that any attribution of the claimed disabilities to military service would be purely speculative.  

On October 2011 VA examination, it was noted that the Veteran suffered a crush injury to the middle and ring fingers of the right hand during active service.  The Veteran reported that there is chronic pain located on the proximal middle and ring fingers due to arthritis.  The Veteran also suffered a chip fracture of the little finger distal phalanx while playing football, and currently experiences chronic pain.  Physical examination revealed decreased (4/5) right hand grip strength.  X-rays revealed degenerative osteoarthritic changes of the distal interphalangeal joint of the middle finger; some degenerative joint disease of the distal interphalangeal joint of the little finger; no fracture; and the soft tissues appeared normal.  The diagnoses were degenerative joint disease of the right middle and little fingers, previous history of fracture of the distal phalanx right little finger, and a crushing injury of the right middle and ring fingers.  After review of the claims file, it was opined that the right finger disabilities were less likely than not incurred in or caused by the claimed in-service injury, event or illness as he did not have any complaints of finger pain or disability on discharge examination.  

In April 2013, due to the conflicting medical opinions of record, the Board sought an advisory medical opinion from the VHA.  In an August 2013 letter, it was noted that the Veteran received treatment for an injury to an unspecified digit on his right hand with an avulsed nail plate in October 1967, and that such wound was cleaned.  He again received treatment in June 1970 for the above-noted recurrent baseball fracture of the right little finger which required the use of a splint.  In addition, on January 1971 separation examination, the Veteran denied bone, joint or other deformity, as well as loss of arm, leg, finger, or toe.  It was further noted that review of post-service treatment records failed to reveal treatment for the right hand, specifically his right middle, ring or little fingers.  The medical expert opined that based on the evidence of record, the Veteran's right long, ring and little finger disabilities were not at least as likely as not related to his military service.  The expert indicated he was unable to identify a direct cause or relationship from the appellant's reported injury in his service treatment records to his current disability claim.  

In regards to the right ring finger, the Board notes that there is no specific finding regarding the finger in the Veteran's service treatment records.  It is the Veteran's contention that he injured the ring finger when the skin was ripped off (apparently in October 1967, although as noted, the finger injured is not specified in the service treatment records).  The Board also notes that on December 2008 VA examination, the Veteran reported the ring finger required a splint during active service.  For the limited purpose of this appeal, even conceding that the ring finger was injured during service, the evidence of record does not show that the Veteran has a current right ring finger disability.  The Board acknowledges the August 2006 VA examination report that diagnosed degenerative joint disease of the first metacarpophalangeal joint.  However, it is not clear what finger the diagnosis is attributed to.  The evidence weighs against a finding that the August 2006 examination report was referring to joint disease of the ring finger because subsequent x-ray images in December 2008 and October 2011 failed to reveal a right ring finger disability, particularly degenerative joint disease on x-rays.  Such evidence outweighs a finding that the diagnosis of the August 2006 VA examination report refers to the ring finger.  Based on the evidence above, the record does not include any competent evidence that the appellant has (or during the pendency of this claim has had) a right ring finger disability for which service connection is sought.  As the record does not include any such evidence, there is no valid claim of service connection for a right ring finger disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In regards to the right middle and little fingers, it is shown that the Veteran suffered injuries to the fingers in service.  It is also shown that he now has diagnoses of degenerative arthritic changes of the right middle finger and degenerative joint disease of the right little finger.  What he must still show to establish service connection for such disabilities is that they are related to the injuries in service.  The preponderance of the evidence is against there being such a nexus.  

The Veteran's service treatment records, including his January 1971 service separation examination report, do not show a right middle or little finger disability.  Moreover, on January 1971 service separation examination report, the Veteran denied having arthritis or bone, joint, or other deformity.  In addition, there is no evidence that arthritis was manifested in the first year following the Veteran's separation from active service; arthritis was first diagnosed in the little finger in December 2008, and in the middle finger in October 2011.  Consequently, service connection for a right middle or little finger disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for arthritis under 38 U.S.C.A. § 1112) is not warranted.  

To the extent the Veteran alleges that his right middle and little finger disabilities became manifest in service or within the year following service and have persisted since, such allegations are inconsistent with the factual evidence of record.  Specifically, such allegations are inconsistent with the finding of normal upper extremities clinical examination at the time of separation and the Veteran's own statements at the time of separation denying any arthritis or bone, joint or other deformity.  The Board finds the Veteran's current allegations as to finger problems during service and after to be less credible than the contemporaneous objective evidence.  See Struck v. Brown, 9 Vet. App. 145 (1996) (contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  Thus, the Board finds the Veteran's allegations of right middle and little finger arthritis during service (after the injuries) and/or shortly following service and thereafter are simply not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

Under these circumstances, what is required to establish service connection for the Veteran's right middle and little finger disabilities is competent evidence that such disabilities are causally related to his conceded injuries in service.  While the Veteran contends that his current right middle and little finger disabilities are related to his injuries during active service, the Board finds the most probative evidence is against such contention.  Specifically, after considering the medical evidence and review of the Veteran's claims file, the August 2013 consulted medical expert concluded that the Veteran's disability was not at least as likely as not related to his military service.  The medical expert explained that there was no subsequent treatment following the original in-service injuries so as to suggest a residual injury, specifically noting the not only the lack of finding of deformity/disability on service separation examination, but also the affirmative denial of arthritis or bone, joint or other deformity, coupled with the lack of complaints or treatment in the post-service medical records.  The medical expert's opinion is supported by the October 2011 VA examination report.  

The August 2013 medical expert's opinion was based on reasonable medical principles that are supported by the evidentiary record, and as importantly, contained discussion of the underlying rationale, which is where most of the probative value is derived, not from mere review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2005).  To the extent the Veteran's representative contends in March 2014 correspondence that the August 2013 opinion is inadequate, the Board finds that such argument lacks merit.  The Veteran's representative noted the August 2013 medical expert's statement that it was unclear when the Veteran's prior fracture occurred (as the service treatment records noted a "recurrent" baseball fracture in June 1970, suggesting there was a prior fracture).  However, the Board is conceding the Veteran suffered a right little finger fracture during service.  Thus, to the extent the Veteran's representative is arguing that the presumption of soundness should apply (i.e., that no right hand disability was noted on entry into service, so the Veteran is presumed sound for active service), the Board agrees.  The Veteran suffered an injury during service, and there is no evidence of a prior, pre-existing disability.  Moreover, the August 2013 medical expert opinion was formulated and provided without any consideration of a pre-existing disability, noting the lack of evidence of a disability at service separation and treatment for the right hand in the post-service treatment records.  For these reasons, the Board finds the August 2013 medical expert's opinion was adequate, and the Veteran's representative's argument to be without merit.  

The only opinion to the contrary is that of the March 2008 letter by G. Becker, LCSW-C.  It was opined that based on the severity of the injuries during service, the Veteran was going to experience problems later in life, which has occurred.  The Board finds that this opinion is entitled to less probative weight than that of the August 2013 medical expert opinion.  First, the opinion contains no mention of the specific disability that is being referenced.  Second, the letter and opinion did not address the lack of treatment or complaint regarding the right middle and little fingers following the injuries in service, to include the normal clinical finding and the Veteran's affirmative denial of arthritis or bone or joint deformity on service separation examination report, the absence of which the August 2013 medical expert found very significant in the formulation of his opinion.  

The Veteran's own opinion that his right middle and little finger disabilities are related to his injuries in service is not competent evidence.  Whether the symptoms the Veteran claims to have experienced in service or following service are in any way related to his current right middle and little finger disabilities (i.e., arthritis) is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  There is no indication that the Veteran has specialized training in diagnosing orthopedic disabilities or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of arthritis requires medical testing to identify, and such disability can have many different causes, thereby requiring medical expertise to determine the etiology.  Accordingly, the Veteran's own opinion as to the diagnosis or etiology of his right middle and little finger disabilities is not competent medical evidence.  Here, the Board finds the opinion of the August 2013 medical expert to be of significantly greater probative value than the Veteran's lay assertions in these matters.  

In this case, the most probative evidence is against a finding that the Veteran's right middle and little ring finger disabilities are related to service, to include conceded in-service injuries.  Accordingly, the claim for service connection for right middle and little ring fingers is denied.  


In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

Service connection for low back disability is granted.  

Service connection for right knee disability is granted.  

Service connection for left knee disability is granted.  

Service connection for right little finger disability is denied.   

Service connection for right middle and ring finger disability is denied.  



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


